Citation Nr: 9913167	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-15 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for a service 
connected right knee disability.  

2.  Entitlement to a compensable rating for a service 
connected left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to May 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran compensable ratings for his 
service connected disabilities of the right and left knees.  
He filed a timely notice of disagreement, initiating this 
appeal.  

The claim was originally presented to the Board in April 
1998, at which time it was remanded for additional 
evidentiary development.  It has now been returned to the 
Board.  


FINDINGS OF FACT

1.  The veteran's chondromalacia of the right knee is 
characterized by pain, especially upon prolonged use, 
occasional swelling, and full range of motion.  

2.  The veteran's chondromalacia of the left knee is 
characterized by pain, especially upon prolonged use, 
occasional swelling, and full range of motion.  



CONCLUSIONS OF LAW

1.  A 10 percent disability rating, and no higher, is 
warranted for the veteran's service connected chondromalacia 
of the right knee.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5256-5263 (1998).

2.  A 10 percent disability rating, and no higher, is 
warranted for the veteran's service connected chondromalacia 
of the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5256-5263 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In October 1993, the veteran filed a claim for compensable 
ratings for his service connected bilateral disabilities of 
the knees.  He has been service connected since April 1986 
for bilateral chondromalacia, with noncompensable ratings.  
The RO obtained VA outpatient treatment records, and based on 
this evidence, denied compensable ratings for the veteran's 
bilateral knee disabilities in an August 1994 rating 
decision.  

In November 1994, the veteran was afforded a VA orthopedic 
examination.  He reported bilateral knee pain since his 1985 
separation from service, and an inability to squat, run, or 
stand for a prolonged period.  Upon objective examination, 
the veteran's gait was normal, without evidence of pain 
avoidance.  No tenderness over the lateral facets of the 
right and left patellar was noted.  Slight discomfort with 
patellar grind was seen on the right, but not the left, side.  
Range of motion studies were not reported.  X-rays noted no 
degenerative changes.  The final diagnosis was persistent 
pain consistent with bilateral chondromalacia.  

Based on these examination results, the RO again considered 
the veteran's claim in December 1994.  At that time, the RO 
confirmed the previous denials of compensable ratings for the 
veteran's bilateral knee disabilities.  In November 1995, the 
veteran filed a notice of disagreement with the December 1994 
rating decision.  He was sent a January 1996 statement of the 
case, and filed a March 1996 VA Form 9 substantive appeal.  
He also requested a personal hearing before a member of the 
Board.  

In September 1997, the veteran was afforded a new VA 
orthopedic examination.  Painful knees and limited joint 
function were again reported by the veteran.  Upon objective 
evaluation, no swelling or deformity was seen.  Crepitus was 
noted bilaterally.  Range of motion was full for both knees.  
X-rays were negative for any abnormality.  A final diagnosis 
of bilateral chondromalacia and tendinitis was given.  The 
examiner then stated that he was unable to comment on the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints, etc., as this would be pure 
speculation.  

Also in September 1997, the veteran underwent a VA social and 
industrial survey.  The examiner stated that while the 
veteran's service connected disabilities "may limit the type 
of job" for which he may qualify, he was currently employed 
and "will have no problem maintaining employment."  

In November 1997, the RO continued the previous denials of 
compensable ratings for the veteran's bilateral knee 
disabilities.  

The veteran was afforded a video hearing before a member of 
the Board in February 1998.  He testified that he has had 
bilateral knee pain and reduced joint strength since his 
separation from service, and has had to accept more sedentary 
employment as a result.  While each knee has undergone 
surgery twice, in 1985 and 1989, for a total of four 
operations on the veteran's knees, he continues to experience 
symptoms.  To alleviate his pain and occasional swelling, he 
frequently sleeps with ice packs attached to both knees.  He 
also reported that prolonged repeated activity, such as 
walking, increases the pain and fatigue of his knees.  

The veteran's appeal was first presented to the Board in 
April 1998, at which time it was remanded for additional 
evidentiary development.  

In May 1998, the veteran was afforded another VA orthopedic 
examination of his knees.  The examiner reviewed the 
veteran's prior medical records in conjunction with the 
examination.  The veteran reported bilateral pain and 
swelling of the knees.  His gait was normal, with no limp 
seen.  Bilaterally, the knees displayed no redness, heat, 
swelling, effusion, burning, or abnormal movement of the 
joints.  Mild crepitus was observed in both knees.  No 
instability or ankylosis of either joint was indicated.  
Flexion was 135º on the right, and 140º on the left, with no 
pain evident.  No evidence of arthritis was found.  A final 
diagnosis of bilateral chondromalacia of the knees was given.  
The examiner also found that the veteran could perform his 
current job "without any problems."  Regarding limitation 
of functional ability of the knees due to pain, pain with 
flare-ups, and repeated use, the examiner stated that these 
factors could limit the veteran's functional abilities, but 
did not further quantify the degree of additional limitation 
due to these disabilities.  It was noted that the veteran's 
ability to walk long distances would be impaired due to pain 
on flare-up.  The examiner stated the veteran's knees did not 
presently exhibit weakened movement, excessive fatigability, 
or incoordination.  

Analysis

The veteran's claim for compensable ratings for his service-
connected left and right knee disabilities is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
U. S. Court of Appeals for Veterans Claims (Court) has held 
that if a veteran claims that a service-connected disability 
has become worse, then the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Court 
has also stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  In 
evaluating a veteran's disability, all reasonable doubt must 
be resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (1998).  

Regarding increased rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of musculoskeletal 
disabilities.  In DeLuca v. Brown [8 Vet. App. 202 (1995)], 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  As 
musculoskeletal disabilities, the veteran's left and right 
knee disabilities must be considered in light of the Court's 
pronouncements in DeLuca.  

Currently, no provision exists in the ratings criteria for 
rating chondromalacia of the knee.  When a disability is not 
listed in ratings criteria, it will be rated by analogy to a 
closely-related disease or injury.  38 C.F.R. § 4.20 (1998).  
In the present case, the veteran's bilateral chondromalacia 
of the knees may be rated under Diagnostic Code 5257, for 
other impairment of the knee.  Diagnostic Code 5257 provides 
for disability ratings based on the degree of recurrent 
subluxation or lateral instability of the knee joint.  Under 
this code, slight impairment warrants a 10 percent rating, 
moderate impairment, 20 percent, and severe impairment, 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).  


I.  Increased rating - right knee disability

For the reasons to be discussed below, the veteran's 
disability rating should be increased to 10 percent, and no 
higher, for chondromalacia of the right knee.  This decision 
is based on a review of the medical evidence of record, with 
primary concern being granted to the present level of 
disability.  Francisco, 7 Vet. App. at 55.  

The veteran has consistently reported right knee pain since 
he filed for an increased rating in October 1993.  At his 
November 1994 VA orthopedic examination, his gait was normal, 
but he reported an inability to squat, run, or stand for 
prolonged periods.  The final diagnosis reflected pain 
consistent with his diagnosed right knee chondromalacia.  In 
September 1997, when the veteran was examined by the VA, he 
again reported knee pain with use which limited his 
functional abilities.  He repeated these assertions under 
oath at this February 1998 video hearing before a member of 
the Board, stating that prolonged activities such as walking 
increase his right knee joint pain.  Finally, his most recent 
VA orthopedic examination, performed in May 1998, again 
reflected the veteran's complaints of right knee pain, with 
swelling.  His gait was within normal limits upon 
observation, and no limp was seen.  The examiner confirmed, 
however, that a painful flare-up of the right knee disability 
could impair the veteran's abilities to walk long distances.  

The veteran's reported pain, especially with prolonged use, 
which limits the endurance of the right knee joint, certainly 
suggests slight impairment.  Although the veteran's gait has 
repeatedly been described as normal, he has consistently 
reported pain and fatigue, with occasional swelling, upon 
extended use; in light of 38 C.F.R. § 4.3, this evidence is 
sufficient to demonstrate slight impairment of the veteran's 
right knee, which would warrant a compensable rating of 10 
percent under Diagnostic Code 5257.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998).  

While the evidence is sufficient to warrant a compensable 
rating of 10 percent for slight impairment, a 20 percent 
rating for moderate impairment is not demonstrated at this 
time.  Although the veteran has received two operations of 
the right knee, the last of these operations took place in 
1989, and further surgical intervention has not been 
indicated in the medical evidence.  His right knee disability 
does not currently require a regular regimen of physical 
therapy or outpatient care, although he does occasionally use 
pain medication and ice packs on the joint.  He was afforded 
a VA orthopedic evaluation in November 1994, and his gait was 
normal, without evidence of pain avoidance.  No tenderness 
over the lateral facets of the right patellar was noted.  
Slight discomfort with patellar grind was seen on the right 
side.  X-rays noted no degenerative changes.  The final 
diagnosis was persistent pain consistent with bilateral 
chondromalacia.  When he was evaluated again in September 
1997, no swelling or deformity was observed.  Crepitus of the 
right knee was noted.  Range of motion was full for the knee.  
X-rays were negative for any abnormality.  A final diagnosis 
of bilateral chondromalacia and tendinitis was given.  In May 
1998, when the veteran was afforded his most recent VA 
evaluation, his gait was again normal, without a limp.  The 
right knee displayed no redness, heat, swelling, effusion, 
burning, or abnormal movement of the joint.  Mild crepitus 
was observed in both knees.  No instability or ankylosis of 
the right knee joint was indicated.  Flexion was 135º, with 
no pain evident.  No evidence of arthritis was found.  A 
final diagnosis of bilateral chondromalacia of the knees was 
given.  

The preponderance of the evidence does not support an 
increased rating to 20 percent due to moderate impairment.  
The overall impairment associated with the veteran's right 
knee disability does not rise to the level of moderate, as 
opposed to slight, impairment and the evidence is not in 
balance between these two ratings such that 38 C.F.R. § 4.7 
need be applied.  

The rating for the veteran's right knee chondromalacia is not 
based only on Diagnostic Code 5257.  All applicable 
regulations reasonably raised by the record must be 
considered.  38 C.F.R. § 4.20 (1998); see Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  Diagnostic Codes 
5256-5262 are also potentially applicable to disabilities of 
the knee, and must be considered.  38 C.F.R. § 4.71a (1998).  
For the reasons to be discussed below, these codes are not 
applicable to the veteran's case and do not afford him an 
increased rating for his right knee disability.  

Diagnostic Code 5256, for ankylosis of the knee, is 
inapplicable here where the veteran's May 1998 VA orthopedic 
examination noted no ankylosis of the right knee, and did not 
suggest a degree of impairment analogous to right knee 
ankylosis.  Likewise, Diagnostic Code 5258, which requires 
frequent episodes of "locking", pain, and effusion into the 
joint, does not apply in the instant case.  Although the 
veteran has made credible complaints of pain, frequent 
"locking" or effusion into the joint have not been reported 
in the evidence.  Diagnostic Codes 5260-61 are based on 
limitation of motion of the veteran's right knee; however, 
his range of motion of the right knee joint has not been 
limited to a compensable degree, based on the medical 
evidence of record.  In order to warrant a 20 percent rating, 
the veteran must have flexion limited to 30º or extension 
limited to 15º; the record does not reflect limitation of 
motion of the right knee to this degree.  Finally, Diagnostic 
Code 5262, for impairment of the tibia and fibula resulting 
in knee or ankle disability, is essentially similar to 
Diagnostic Code 5257, in that disability is measured in 
slight, moderate, and marked degrees.  For the same reasons 
moderate impairment of the right knee has not been 
demonstrated under Diagnostic Code 5257, it is not 
demonstrated under Diagnostic Code 5262.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5262 (1998).  

There are situations in which the application of 38 C.F.R. §§ 
4.40, 4.45, or 4.59 is warranted in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints when the rating code under 
which the veteran is rated does not contemplate these 
factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, the Court has held that since Diagnostic Code 5257 
is not predicated on loss of motion, §§ 4.40 and 4.45 do not 
apply to ratings assigned under that code.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1995).  The VA medical examiner considered 
these questions as part of the September 1997 evaluation, and 
found that any comment on these factors would require "pure 
speculation" on his part.  The examiner who reviewed the 
veteran's right knee in May 1998 likewise acknowledged that 
pain, pain with flare-ups, and repeated use could limit the 
veteran's functional abilities, but did not further quantify 
the degree of impairment in terms of additional limitation of 
motion.  Any attempts to quantify the veteran's right knee 
impairment in terms of additional limitation of motion would 
require the sort of unsubstantiated medical conclusions 
strictly forbidden by the Court.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  Thus, 38 C.F.R. §§ 4.40, 4.45, or 4.59 
do not provide a basis for a higher rating under DeLuca.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's chondromalacia of the right knee 
has not required any periods of hospitalization since his 
surgery in 1989, and it is not shown by the evidence to 
present marked interference with employment.  While the 
veteran has argued that his disability impairs him in 
performing his duties as an agricultural consultant, this 
fact does not prevent his engaging in other types of 
employment.  In addition, he was afforded a VA social and 
industrial evaluation in September 1997 which found that 
while his service connected disabilities "may limit the type 
of job" for which he may qualify, he was currently employed 
and "will have no problem maintaining employment."  The May 
1998 examination report also stated he could perform his 
current job "without any problems."  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b) is not warranted at this time.  The veteran has not 
otherwise submitted evidence tending to show that his service 
connected right knee disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the veteran's claim for a compensable rating 
for his service connected chondromalacia of the right knee is 
granted, up to 10 percent and no higher.  


II.  Increased rating - left knee disability

For the reasons to be discussed below, the veteran's 
disability rating should be increased to 10 percent, and no 
higher, for chondromalacia of the left knee.  This decision 
is based on a review of the medical evidence of record, with 
primary concern being granted to the present level of 
disability.  Francisco, 7 Vet. App. at 55.  

The veteran has consistently reported left knee pain since he 
filed for an increased rating in October 1993.  At his 
November 1994 VA orthopedic examination, his gait was normal, 
but he reported an inability to squat, run, or stand for 
prolonged periods.  The final diagnosis reflected pain 
consistent with his diagnosed left knee chondromalacia.  In 
September 1997, when the veteran was again examined by the 
VA, he again reported left knee pain with use which limited 
his functional abilities.  He repeated these assertions under 
oath at this February 1998 video hearing before a member of 
the Board, stating that prolonged activities such as walking 
increase his left knee joint pain.  Finally, his most recent 
VA orthopedic examination, performed in May 1998, again 
reflected the veteran's complaints of left knee pain, with 
swelling.  His gait was within normal limits upon 
observation, and no limp was seen. 

The veteran's reported pain, especially with prolonged use, 
which limits the endurance of the left knee joint, certainly 
suggests slight impairment.  Although the veteran's gait has 
repeatedly been described as normal, he has consistently 
reported pain and fatigue, with occasional swelling, upon 
extended use; in light of 38 C.F.R. § 4.3, this evidence is 
sufficient to demonstrate slight impairment of the veteran's 
left knee, which would warrant a compensable rating of 10 
percent under Diagnostic Code 5257.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998).  

While the evidence is sufficient to warrant a compensable 
rating of 10 percent for slight impairment, a 20 percent 
rating for moderate impairment is not demonstrated at this 
time.  Although the veteran has received two operations of 
the left knee, the last of these operations took place in 
1989, and further surgical intervention has not been 
indicated in the medical evidence.  His left knee disability 
does not currently require a regular regimen of physical 
therapy or outpatient care, although he does occasionally use 
pain medication and ice packs on the joint.  He was afforded 
a VA orthopedic evaluation in November 1994, and his gait was 
normal, without evidence of pain avoidance.  No tenderness 
over the lateral facets of the left patellar was noted.  No 
discomfort with patellar grind was seen on the left side.  X-
rays noted no degenerative changes.  The final diagnosis was 
persistent pain consistent with bilateral chondromalacia.  
When he was evaluated again in September 1997, no swelling or 
deformity was observed.  Crepitus of the left knee was noted.  
Range of motion was full for the knee.  X-rays were negative 
for any abnormality.  A final diagnosis of bilateral 
chondromalacia and tendinitis was given.  In May 1998, when 
the veteran was afforded his most recent VA evaluation, his 
gait was again normal, without a limp.  The left knee 
displayed no redness, heat, swelling, effusion, burning, or 
abnormal movement of the joint.  Mild crepitus was observed 
in both knees.  No instability or ankylosis of the left knee 
joint was indicated.  Flexion was 140º, with no pain evident.  
No evidence of arthritis was found.  A final diagnosis of 
bilateral chondromalacia of the knees was given.  

The preponderance of the evidence does not support an 
increased rating to 20 percent due to moderate impairment.  
The overall impairment associated with the veteran's left 
knee disability does not rise to the level of moderate, as 
opposed to slight, impairment and the evidence is not in 
balance between these two ratings such that 38 C.F.R. § 4.7 
need be applied.  

The rating for the veteran's left knee chondromalacia is not 
based only on Diagnostic Code 5257.  All applicable 
regulations reasonably raised by the record must be 
considered.  38 C.F.R. § 4.20 (1998); see Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  Diagnostic Codes 
5256-5262 are also potentially applicable to disabilities of 
the knee, and must be considered.  38 C.F.R. § 4.71a (1998).  
For the reasons to be discussed below, these codes are not 
applicable to the veteran's case and do not afford him an 
increased rating for his left knee disability.  

Diagnostic Code 5256, for ankylosis of the knee, is 
inapplicable here where the veteran's May 1998 VA orthopedic 
examination noted no ankylosis of the left knee, and does not 
suggest a degree of impairment analogous to left knee 
ankylosis.  Likewise, Diagnostic Code 5258, which requires 
frequent episodes of "locking", pain, and effusion into the 
joint, does not apply in the instant case.  Although the 
veteran has made credible complaints of pain, frequent 
"locking" or effusion into the joint have not been reported 
in the evidence.  Diagnostic Codes 5260-61 are based on 
limitation of motion of the veteran's knee; however, his 
range of motion of the left knee joint has not been limited 
to a compensable degree, based on the medical evidence of 
record.  In order to warrant a 20 percent rating, the veteran 
must have flexion limited to 30º or extension limited to 15º; 
the record does not reflect limitation of motion of the left 
knee to this degree.  Finally, Diagnostic Code 5262, for 
impairment of the tibia and fibula resulting in knee or ankle 
disability, is essentially similar to Diagnostic Code 5257, 
in that disability is measured in slight, moderate, and 
marked degrees.  For the same reasons moderate impairment of 
the left knee has not been demonstrated under Diagnostic Code 
5257, it is not demonstrated under Diagnostic Code 5262.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256-5262 (1998).  

There are situations in which the application of 38 C.F.R. §§ 
4.40, 4.45, or 4.59 is warranted in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints when the rating code under 
which the veteran is rated does not contemplate these 
factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, the Court has held that since Diagnostic Code 5257 
is not predicated on loss of motion, §§ 4.40 and 4.45 do not 
apply to ratings assigned under that code.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1995).  The VA medical examiner considered 
these questions as part of the September 1997 evaluation, and 
found that any comment on these factors would require "pure 
speculation" on his part.  The examiner who reviewed the 
veteran's left knee in May 1998 likewise acknowledged that 
pain, pain with flare-ups, and repeated use could limit the 
veteran's functional abilities, but did not further quantify 
the degree of impairment in terms of additional limitation of 
motion.  Any attempts to quantify the veteran's left knee 
impairment in terms of additional limitation of motion would 
require the sort of unsubstantiated medical conclusions 
strictly forbidden by the Court.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  Thus, 38 C.F.R. §§ 4.40, 4.45 or 4.59 
do not provide a basis for a higher rating under DeLuca.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's chondromalacia of the left knee has 
not required any periods of hospitalization since his surgery 
in 1989, and it is not shown by the evidence to present 
marked interference with employment.  While the veteran has 
argued that his disability impairs him in performing his 
duties as an agricultural consultant, this fact does not 
prevent his engaging in other types of employment.  In 
addition, he was afforded a VA social and industrial 
evaluation in September 1997 which found that while his 
service connected disabilities "may limit the type of job" 
for which he may qualify, he was currently employed and 
"will have no problem maintaining employment."  The May 
1998 examination report also stated he could perform his 
current job "without any problems."  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b) is not warranted at this time.  The veteran has not 
otherwise submitted evidence tending to show that his 
service-connected left knee disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, the veteran's claim for a compensable rating 
for his service connected chondromalacia of the left knee is 
granted, up to 10 percent and no higher.  



ORDER

1.  An increased rating, to 10 percent, is granted for the 
veteran's chondromalacia of the right knee. 

2.  An increased rating, to 10 percent, is granted for the 
veteran's chondromalacia of the left knee.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

